   6:17-cv-00293-JFH-SPS Document 327 Filed in ED/OK on 02/03/21 Page 1 of 1
Appellate Case: 20-7069 Document: 010110474645 Date Filed: 02/03/2021 Page: 1
                                                                                       FILED
                                                                           United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                             Tenth Circuit

                              FOR THE TENTH CIRCUIT                               February 3, 2021
                          _________________________________
                                                                                Christopher M. Wolpert
                                                                                    Clerk of Court
  EZEKIEL DAVIS,

        Plaintiff - Appellant,

  v.                                                             No. 20-7069
                                                     (D.C. No. 6:17-CV-00293-JFH-SPS)
  CORE CIVIC, INC., et al.,                                      (E.D. Okla.)

        Defendants - Appellees.
                       _________________________________

                                       ORDER
                          _________________________________

        On December 28, 2020, this court: (1) held that the Prison Litigation Reform Act,

 28 U.S.C. § 1915(g), applies to this appeal; (2) ordered appellant Ezekiel Davis to pay the

 full $505.00 appellate filing fee to the district court on or before January 19, 2021; and

 (3) advised Mr. Davis that, if the district court did not receive timely payment in full of

 the appellate filing fee, this court would dismiss his appeal without further notice. See 28

 U.S.C. § 1915(g); 10th Cir. R. 3.3(B), 10th Cir. R. 42.1.

        This matter is now before the court because Mr. Davis has not paid the appellate

 filing fee to the district court. Accordingly, the court dismisses Mr. Davis’s appeal for

 failure to prosecute. See 10th Cir. R. 3.3(B) and 42.1.

        A copy of this order shall stand as and for the mandate of the court.

                                               Entered for the Court
                                               CHRISTOPHER M. WOLPERT, Clerk



                                               by: Lisa A. Lee
                                                   Counsel to the Clerk
